PER CURIAM.
This is an appeal for the plaintiff-wife from a final judgment of divorce awarded the defendant-husband. The appellant brought a complaint for separate maintenance and the husband counter-claimed for divorce on grounds of extreme cruelty.
The first point presented in this appeal challenges the sufficiency of the evidence to support the judgment upon the grounds of extreme cruelty. We find the statement of fact which has been used in lieu of a record to be sufficient to support the judgment. Windham v. Windham, 144 Fla. 563, 198 So. 202 (1940); Dowda v. Dowda, Fla.App.1969, 225 So.2d 592.
The second point urges that the trial judge erred in failing to apply the doctrine of recrimination and therefore denying the divorce. We hold that recrimination is not applicable as a matter of law to the facts of this case because the trial court necessarily found that the husband’s desertion was a direct consequence of the cruelty proved. Harmon v. Harmon, Fla.App.1961, 128 So.2d 164; Benson v. Benson, Fla.App.1958, 102 So.2d 748.
Affirmed.